DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation of a second decorative element. However, a first decorative element has not been claimed. 
Claim 7 recites the limitation of a second main fastener. However, a first main fastener has not been claimed. 
Claim 11 recites the limitation of a third main fastener. However, first and second main fasteners have not been claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Toplin US 7,594,482.
Regarding claim 1, Toplin discloses an interchangeable pet accessory comprises: a main strap (33); at least one band (30); the main strap comprises a first strap end, a second strap end, a visible elongated surface, and a hidden elongated surface (Toplin, Figure 12); the at least one band comprises a neck-bracing band; the first strap end being positioned opposite the second strap end along the main strap; the visible elongated surface being positioned opposite the hidden elongated surface about the main strap; the neck-bracing band being positioned adjacent with the first strap end; the main strap being laterally mounted with the neck-bracing band; an animal midline being centrally positioned through the neck-bracing band (in that the device is a harness); the visible elongated surface being oriented away from the animal midline; and, the hidden elongated surface being oriented towards the animal midline.
Regarding claim 2, Toplin further discloses a first main fastener; and, the main strap being removably attached with the neck-bracing band by the first main fastener (32, 34).
Regarding claim 3, Toplin further discloses the main strap being fixed with the neck-bracing band (via 32, 34).
Regarding claim 4, Toplin further discloses at least one first decorative ornament (22); the at least one first decorative ornament being laterally positioned with the main strap; and, the at least one first decorative ornament being fixed onto the visible elongated surface (Toplin, Figure 12).
Regarding claim 5, Toplin further discloses at least one second decorative ornament (22); the at least one second decorative ornament being laterally positioned about the at least one band; and, the at least one second decorative ornament being fixed with the at least one band (Toplin, Figure 12).

Claim(s) 1-3, and 5-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hartman US 5,845,606.
Regarding claim 1, Hartman discloses an interchangeable pet accessory comprises: a main strap (32); at least one band (60); the main strap comprises a first strap end, a second strap end, a visible elongated surface, and a hidden elongated surface (Hartman, Figure 2); the at least one band comprises a neck-bracing band; the first strap end being positioned opposite the second strap end along the main strap; the visible elongated surface being positioned opposite the hidden elongated surface about the main strap; the neck-bracing band being positioned adjacent with the first strap end; the main strap being laterally mounted with the neck-bracing band; an animal midline being centrally positioned through the neck-bracing band (Hartman, Figure 2); the visible elongated surface being oriented away from the animal midline; and, the hidden elongated surface being oriented towards the animal midline.
Regarding claim 2, Hartman further discloses a first main fastener; and, the main strap being removably attached (via 62. In that stitching is able to be removed.) with the neck-bracing band by the first main fastener.
Regarding claim 3, Hartman further discloses the main strap being fixed (via 62) with the neck-bracing band.
Regarding claim 5, Hartman further discloses at least one second decorative ornament (150); the at least one second decorative ornament being laterally positioned about the at least one band; and, the at least one second decorative ornament being fixed with the at least one band.
Regarding claim 6, Hartman further discloses at least one band further comprises a hip-bracing band (104): the hip-bracing band being positioned adjacent with the second strap end; the hip-bracing band being laterally mounted with the main strap; and, the animal midline being centrally positioned through the hip-bracing band (Hartman, Figure 3).
Regarding claim 7, Hartman further discloses a second main fastener (46, 48); and, the main strap being removably attached with the hip-bracing band by the second main fastener.
Regarding claim 8, Hartman further discloses the main strap being fixed with the hip-bracing band (via 46, 48).
Regarding claim 9, Hartman further discloses at least one band further comprises a tail-bracing band (90); the tail-bracing band being positioned adjacent with the second strap end; the tail-bracing band being laterally mounted with the main strap (via 42); and, the tail-bracing band being positioned perpendicular to the hip-bracing band (Hartman, Figure 2).
Regarding claim 10, Hartman further discloses at least one band further comprises a belly-bracing band (72); the belly-bracing band being positioned in between the first strap end and the second strap end (Hartman, Figure 2); the belly-bracing band being laterally mounted with the main strap; and, the animal midline being centrally positioned through the belly-bracing band.
Regarding claim 11, Hartman further discloses a third main fastener (74); and, the main strap being removably (in that stitching can be removed) attached with the belly-bracing band by the third main fastener.
Regarding claim 12, Hartman further discloses the main strap being fixed (via 74) with the belly-bracing band.
Regarding claim 13, Hartman further discloses the at least one band each further comprises a first band end, a second band end, a band body, and a supplementary fastener (66, 68); the first band end being positioned opposite to the second band end along the band body; the first band end being removably attached to the second band end by the supplementary fastener; and, the supplementary fastener being positioned opposite to the main strap about the band body (Hartman, Figure 3).

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ashby US 7,930,997 discloses a head piece. However, Ashby discloses continuous main strap (16, 21) without first and second strap ends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150237831; US 20190110440 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642